Citation Nr: 1543007	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.  

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a July 2012 decision, the Board granted an increased rating of 30 percent for bilateral pes planus and remanded the claim of service connection for a low back disability for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In March 2013, the Court remanded the case for readjudication in compliance with a March 2013 Joint Motion for Remand.  In March 2013, the Board also remanded the issue of entitlement to service connection for a low back disability for further development.  The Veteran again remanded the issues in October 2013 to obtain outstanding treatment records and a VA examination.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's back disability did not manifest during service and is not causally or etiologically related to service or to a service-connected disability.

2.  The Veteran's pes planus manifests without marked pronation, marked inward displacement, severe spasm, or extreme tenderness.

3.  The evidence of record shows that the Veteran's service-connected disabilities, to include pes planus and residuals of a hernia repair, do not preclude him from obtaining or maintaining sedentary employment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.71a, Diagnostic Code 5276 (2015).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated August 2006, March 2008, and July 2008, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided prior to the initial unfavorable decisions.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in September 2006, March 2008, August 2008, April 2012, May 2013, November 2014, and March 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.




Service Connection - Back Disability 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his current back disability is causally related to his complaints of back pain during service or to his service-connected pes planus.  The Veteran has been diagnosed with degenerative disc disease (degenerative disc disease ) of the lumbosacral spine with radiculopathy of the left lower extremity.  

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disability is causally related to his complaints during service.  

Additionally, the Board notes that the Veteran is an unreliable historian regarding the onset of his back pain.  The Board finds that the Veteran's more recently-reported history of continued symptoms of back disability since active service is inconsistent with the other lay and medical evidence of record.  When receiving treatment, the Veteran reported multiple post-service injuries to include in 1995, 2005, 2006, and 2007, without an indication of an injury during service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran also filed a claim for other orthopedic disabilities to include the knee and the shoulder, but did not indicate any back disability.  During the VA examination for that claim, the Veteran was provided an orthopedic examination that did not indicate any back disability.  

These inconsistencies in the record weigh against the Veteran's credibility as to the onset and etiology of his back disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Therefore, the Board finds the Veteran to be not credible regarding the onset of his back pain.  

Service treatment records show complaints of back pain in January 1976.  At that time, the Veteran reported that he hurt his back one day prior.  He showed full range of motion and complained of mild pain.  In September 1976, the Veteran complained of back pain in association with a urinary tract infection.  The Veteran also had a report of back pain with L5 radiculopathy in September 1978.

The Veteran was afforded a VA examination in August 2012.  The examiner diagnosed degenerative disc disease of the lumbosacral spine with radiculopathy of the left lower extremity.  The examiner described the Veteran's history, to include his complaints of back pain in service and since separation from service.  The examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by the Veteran's in-service complaints of injury.  He specifically acknowledged the three complaints of back pain during service.  He then noted that the claims file is then void of any complaints, treatments, diagnoses, or evaluations for a low back disability until 2005.  He also noted that the claims file contains a number of documents indicating injuries to the back post-military.  The examiner found absolutely no evidence of a chronic low back disability within twenty-five years of the Veteran's military separation.  He determined that the Veteran's lay testimony indicates that he sustained on the job injuries after he left military service.  Therefore, he concluded that the evidence in the claims file does not support the contention that the Veteran's current back disability was incurred while the Veteran was on active military duty.

The Veteran was afforded another VA examination in May 2013.  The examiner opined that it is less likely as not that the Veteran's current low back disability (degenerative disc disease  of the lumbosacral spine with radiculopathy in the left lower extremity) had its onset during service or during the year immediately following service, is related to the Veteran's low back problems during service, or is otherwise related to a disease or injury in service.  The examiner acknowledged the Veteran's complaints of back pain during service, but noted no complaints from 1978 through separation in 1984. The first medical documentation was in 2007.  The examiner acknowledged the Veteran's conflicting reports of injuries post-service.  The examiner provided a rationale for his opinion, noting that the Veteran's inservice complaint noted radiculopathy, whereas his post-service complaints generally focused on low back pain.  The examiner could find no link between the Veteran's back complaints while on active duty and the low back condition he has today. The diagnosis of L5 radiculopathy during service was most likely due to irritation of the L5 nerve root. There were no ongoing complaints of symptoms of radicular pain for the remainder of the Veteran's military service and for years thereafter. Additionally, in April 2008, the Veteran was diagnosed with acute L5 radiculopathy, not chronic L5 radiculopathy.

The May 2013 examiner  also found that the Veteran's low back disability is less likely as not caused by the Veteran's service-connected bilateral pes planus or residuals of inguinal hernia repair and that the back disability was less likely than not aggravated by the Veteran's service-connected disabilities.  The examiner reviewed the medical literature and noted that excess strain from flat feet can cause other foot complications or aggravate conditions, including hammertoes, bunions, heel spurs, arch strain, corns, neuromas, and sagging joints.  The examiner noted no medical literature that cites studies or otherwise supports the contention that degenerative disc disease  is aggravated by either a flat foot condition or inguinal hernia repair.  In making the opinions, the examiner gave weight to all the evidence available, including the Veteran's lay testimony, his low back diagnoses while on active military duty, his post military back injuries, as well as his post military back diagnoses.  A review of medical literature was also conducted in formulating the above opinions.  

Finally, the May 2013 examiner also provided an alternative etiology for the Veteran's disability.  He found that the Veteran's current chronic low back condition is more likely than not due to the normal aging process of his lumbar discs coupled with the acute low back injury in 2005.  Medical literature defines degenerative disc disease  as not actually a disease, but rather a condition usually associated with aging. The Veteran's degenerative disc disease  was diagnosed when he was in his fifties.

Based on the Veteran's minimal complaints during service, his inconsistent history provided to his treating and examining doctors, the numerous post-service injuries, the alternative etiology of aging causing degenerative disc disease , and the opinions of the VA examiners, the Board finds that the Veteran's degenerative disc disease is not causally or etiologically related to his complaints of pain during service or to a service-connected disability and was not aggravated by a service-connected disability.  Therefore, the preponderance of the evidence is against the claim of service connection.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




Increased Rating - Pes Planus

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's foot disabilities are rated under Diagnostic Code 5276 for flatfoot.  Under that regulation, bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent evaluation.  Severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 30 percent evaluation.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran is currently rated at 30 percent under that diagnostic code.  To receive a higher disability rating, the evidence must show pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  A March 2008 VA examiner noted mild pronation.  An August 2008 examiner noted moderate pronation.  The November 2014 VA examiner noted no marked pronation.  Although the examiners noted tenderness, the record contains no evidence that it was extreme.  The record showed no evidence of severe spasm or marked inward displacement.  The March 2015 examiner found the Veteran's pes planus to be moderate in both feet.  Therefore, the Board finds that the evidence does not indicate that the Veteran's pes planus manifests to a degree that more nearly approximates a 50 percent disability rating.

The Board has considered other diagnostic codes.  The evidence does not show weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or loss of use of the feet.  As such, the Board will not address the diagnostic codes relating to those foot disabilities.  

The Board acknowledges that the Veteran's treatment records show hallux valgus, however, the VA examiner in March 2015 noted that his hallux valgus is a disease entity unrelated to the service-connected pes planus and is not symptomatic.  As such, a separate disability rating is not warranted for hallux valgus.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's foot disabilities are manifested by pain, tenderness, and moderate pronation with inward bowing.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of foot symptomatology is consistent with the degree of disability addressed by such evaluations, specifically severe bilateral flatfoot.  The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The DeLuca criteria was noted by the VA examiners and considered in the application of the rating criteria to the Veteran's symptoms.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's entitlement to TDIU was separately adjudicated.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (distinguishing Rice).  The Board addresses the issue of TDIU below.  

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to secure substantially gainful employment due to his bilateral pes planus.  The Board notes that when determining entitlement to TDIU, only the Veteran's service-connected disabilities without regard to the Veteran's age or non-service connected disabilities may be considered.  Here, the Veteran is service-connected for bilateral pes planus at 30 percent and residuals of inguinal hernia repair at 0 percent.  Therefore, he does not meet the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  
VA policy is to grant TDIU in all cases where service-connected disabilities preclude gainful employment regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The provisions of 38 C.F.R. § 4.16(b) allow for extraschedular consideration of an award of TDIU by VA's Director of Compensation and Pension Service.  In October 2013, the Board remanded the claim for initial extraschedular consideration.

The Director provided an April 2015 opinion regarding extraschedular consideration.  He found that the evidentiary record when considering the totality of the evidence does not support criteria for an extraschedular finding of unemployability.  The evidence does not support that the Veteran is unemployable due solely to his service connected disabilities.  The March 2015 VA examiner's opinion indicates that physical work would be problematic and sedentary work viable.  VA outpatient treatment records show the Veteran suffering from several non-service connected disabilities, which cannot be considered in the determination as to whether the Veteran is unable to work due to service-connected disabilities.

After a referral has been made and the Director of the Compensation and Pension Service has made a determination regarding entitlement to an extraschedular rating, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

The Board notes that the Veteran's residuals of a hernia repair manifest without any active symptomatology.  Therefore, that disability has no impact on the Veteran's ability to obtain and maintain a substantially gainful employment.  

The Board acknowledges the November 2013 private examiner's opinion noting that the Veteran is currently retired but cannot perform work due to not being able to lift, push and pull more than 10 pounds on an occasional basis, not standing or walking for long periods of time, and only squatting, bending, or stooping occasionally.  He opined that the Veteran's service-connected bilateral pes planus does prevent him from securing substantial gainful employment for which his educational and occupational experience would otherwise qualify him due to the fact that he is not able to walk for long periods of time or lift heavy objects.  The examiner concluded by opining that the evidence does reflect that the Veteran is unemployable due to service-connected disability.  

The Board finds the remaining evidence contradicts the examiner's findings.  The record provides no indication as to why the Veteran would be unable to perform sedentary work due to his pes planus.  His pes planus places no limitation on sitting.  The VA examiner in March 2015 specifically noted that his service-connected pes planus would not prevent his participation in sedentary occupations.  The November 2014 examination described the functional impact as an inability to stand for a long time and pain of the feet with weight bearing.  An August 2008 VA examination showed that the Veteran is currently unemployed due to his low back disability, which is not currently service-connected.  The September 2006 VA examination showed no significant effects on his occupation.  

The Board finds that the evidence of record shows that the Veteran's pes planus and residuals of a hernia repair do not preclude him from obtaining or maintaining sedentary employment.  Therefore, the criteria for TDIU have not been met and the Veteran's claim is denied.
















ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


